Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 1 of 8 PageID 6246



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
 HEALTHPLAN SERVICES, INC.,
      Plaintiff,
 v.                                                   CASE NO.: 8:18-cv-02608-SDM-AAS
 RAKESH DIXIT, et al.,
      Defendants.
 ________________________________/

     PLAINTIFF’S OPPOSITION TO SHYAMIE DIXIT AND ROBERT VESSEL’S
               MOTION TO WITHDRAW AS CO-COUNSEL FOR
  DEFENDANT E-INTEGRATE, INC. AND COUNSEL FOR FERON KUTSOMARKOS,
    AND MOTION TO STAY AND EXTEND ALL DEADLINES FOR THIRTY DAYS
                               [DKT. 208]


        Plaintiff HealthPlan Services, Inc. (herein “HPS” or “Plaintiff”) hereby opposes Attorneys

 Shyamie Dixit and Robert Vessel’s (herein “Mr. Dixit”) Motion To Withdraw As Co-Counsel For

 Defendant E-Integrate, Inc. And Counsel For Feron Kutsomarkos, And Motion To Stay And

 Extend All Deadlines For Thirty Days (the “Motion”). It would be inappropriate for Mr. Dixit to

 withdraw from the case during an ongoing investigation into apparent spoliation by his clients and

 his brother, Rak Dixit. Moreover, the Motion fails to comply with the Local Rules, contains a

 fraudulent certification, and fails to provide a legitimate basis for withdrawal as required by the

 Florida Rules of Professional Conduct. Finally, his request that all case deadlines be extended for

 30-days so that Defendant Kutsomarkos can find new counsel is mooted by his admission that

 Defendant Kutsomarkos will proceed pro se. For the reasons detailed below, Mr. Dixit’s Motion

 should be denied.




                                                 1
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 2 of 8 PageID 6247



 I.     ARGUMENT

        A.      Mr. Dixit’s Motion Is Calculated to Avoid Penalties for Sanctionable Conduct,
                Cause Delay, and Prejudice HPS

        As the Court is well aware, Defendants have engaged in a pattern of conduct from the

 beginning of the case that shows a creative array of strategies for delaying the case, hiding the

 ball in discovery, shirking discovery obligations, ignoring court orders, and driving up the

 expense of litigation. The litany of abuses cannot be recited within the space limitations, but are

 detailed in the following documents: Dkt. 68 and 81 (Healthplan’s Motions To Compel

 Amended Initial Disclosures); See Dkt. 168 (Plaintiff’s First Motion for Sanctions); Dkt. 190

 (Plaintiff’s Section Motion for Sanctions). Dkt. 93 (Court’s Order granting motion to compel);

 Dkt. 141 (Court’s Order granting several motions to compel); Dkt. 200 (Court’s Order Granting

 Sanctions and ordering compliance with defendants’ discovery obligations, including Mr. Dixit’s

 client Defendant E-Integrate). As detailed in those documents, Mr. Dixit has been an integral

 part of his clients’ and indeed, his brother Rak Dixit’s, efforts to obstruct discovery and harass

 HPS (e.g., Mr. Shyamie Dixit served initial disclosures with 350 individuals with no information

 about them and required two court orders to correct them; he sent tens of thousands of obviously

 confidential documents to a third-party, Blue Shield of California, without review or any

 confidentiality designations, requiring significant motion practice; he induced HPS to process

 tens of thousands of pages into TIFF format, Bates stamp and designate such documents on his

 behalf, only to later refuse to use Bates stamped documents; and he produced documents without

 metadata). All of those discovery failures harmed HPS and increased the cost of litigation.

 Moreover, Mr. Dixit and his clients were complicit in the conduct that led to the Court’s sanction

 order. See Dkt. 200 (Court’s Order Granting Sanctions). The sanctions issue is pending, and

 HPS has not yet been paid for those abuses.

                                                   2
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 3 of 8 PageID 6248



        Equally concerning, Mr. Dixit allowed his client Defendant Kutsomarkos to self-collect

 documents from a computer that she kept from her work at HPS. Rather than produce the native

 files from the laptop, Defendant Kutsomarkos PDF’d everything, removing all metadata. Then

 the laptop was inexplicably transferred to his brother Rak Dixit – who then stripped the hard

 drive out of the Kutsomarkos laptop, allegedly transferring responsive documents to a backup

 external drive. See Oct. 15, 2019, Hearing Transcript, 78:21 – 88:14. The Court ordered

 production of the backup external drive and the original hard drive, see Dkt. 200, but the

 Defendants again refuse to comply with the court’s order and provide the backup and the original

 hard drive to Plaintiff’s forensics expert. According to the Defendants, “there may be a gold

 mine on there.” (Dkt. No. 191, Plaintiff’s Exhibit G, Custodian Deposition of Rakesh Dixit

 dated September 11, 2019, 36:15-22). Mr. Shyamie Dixit should not be able to extricate himself

 in the middle of a spoliation investigation in which his conduct is at issue. At a minimum, any

 spoliation by his clients occurred on his watch.

        Notably, it is clear that Mr. Dixit’s withdrawal has nothing to do with his concerns about

 representing his current clients. Indeed, during the November 8, 2019 meet and confer, HPS

 asked Mr. Dixit to confirm that he would not represent the defendants behind the scenes after he

 withdraws. See Dkt. 212 at ¶ 12. That is, that he would not continue acting as counsel not of

 record. He refused. Id. Mr. Dixit cannot avoid the fallout from defendants’ egregious discovery

 conduct that has taken place under his watch, but continue to wreak havoc on the orderly

 disposition of the case from behind the scenes. The Court should not permit such an

 arrangement.

        B.      Mr. Dixit’s Motion to Withdraw Fails to Allege a Legitimate Basis

        Lawyers are officers of the court with independent responsibilities to the court. Having



                                                    3
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 4 of 8 PageID 6249



 brought a client to the court, the attorney cannot adversely affect the orderly administration of the

 court by abandoning the client to his or her own devices before the court. In re Davis, 258 B.R.

 510, 513 (Bankr. M.D. Fla. 2001) (denying withdrawal because client would be vulnerable and no

 showing of cause to withdraw). “The court's power [to grant or deny a motion for leave to

 withdraw] is predicated upon the necessity of effective and orderly administration of his court.”

 Fisher v. State, 248 So. 2d 479, 485 (Fla. 1971).

          The Florida Rules of Professional Conduct allow an attorney to withdraw from

 representing a client only if one of the following legitimate bases is satisfied:

          (1) withdrawal can be accomplished without material adverse effect on the interests of the
          client;
          (2) the client insists upon taking action that the lawyer considers repugnant, imprudent, or
          with which the lawyer has a fundamental disagreement;
          (3) the client fails substantially to fulfill an obligation to the lawyer regarding the lawyer’s
          services and has been given reasonable warning that the lawyer will withdraw unless the
          obligation is fulfilled;
          (4) the representation will result in an unreasonable financial burden on the lawyer or has
          been rendered unreasonably difficult by the client; or
          (5) other good cause for withdrawal exists.

 Rule 4-1.16(b). The burden is on Mr. Dixit to establish one of the bases. In re Davis, 258 B.R.

 510, 513 (Bankr. M.D. Fla. 2001). However, Mr. Dixit’s withdrawal fails to meet any of these

 bases.

          Mr. Dixit argues that “irreconcilable differences” have arisen between Counsel and

 Defendants, explaining only that “interactions of late have made it impossible for Dixit Law Firm

 to communicate” in an “open, effective and comfortable avenue for communication.” Dkt. 208 ¶¶

 2 and 4. Further, Mr. Dixit argues that the withdrawal of Counsel should not cause undue delay

 or prejudice because “Defendants’ document production is complete (i.e., E-Integrate and

 Kutsomarkos have produced everything, and there are no additional documents or information in




                                                     4
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 5 of 8 PageID 6250



 their possession, custody, or control)”. 1 Id. at ¶ 6. None of these excuses fall into the first four

 categories, so presumably, Mr. Dixit believes that these boilerplate representations are sufficient

 to establish “good cause”.

        As set forth in the preceding section, Mr. Dixit refuses to commit to ceasing his

 representation of the defendants completely. Moreover, his clients are in the middle of a spoliation

 investigation. Mr. Dixit appears to be withdrawing to avoid accountability for the mess that he has

 helped create, leaving his client, Defendant Kutsomarkos, without an attorney. 2 That is not “good

 cause”, and the abandonment of his client at this stage will adversely affect the orderly

 administration of the court during this spoliation investigation. In re Davis, 258 B.R. 510, 513

 (Bankr. M.D. Fla. 2001).

        C.      Mr. Dixit’s Motion Fails to Comply with Local Rules.

        Middle District of Florida rules are clear that “[n]o attorney, having made a general

 appearance under subsection (a) of this rule, shall thereafter abandon the case or proceeding in

 which the appearance was made, or withdraw as counsel for any party therein, except by written

 leave of Court obtained after giving 10 days' notice to the party or client affected thereby, and to

 opposing counsel.” M.D. Fla. L.R. 2.03. Mr. Dixit did not provide 10 days notice before filing

 his Motion and therefore failed to comply with the local rules.

        Perhaps even more egregious than his failure to comply with the Local Rules, is the patently

 false Certificate attached to his Motion. The Certificate states “Pursuant to Local Rule 2.03(b),




 1
   This is an incredible misrepresentation given the state of the case, including the sanctions and
 spoliation issues that his clients face. The parties have not been able to conduct a single fact
 deposition because of Defendants’ discovery failures; expert discovery is likewise in its infancy.
 Moreover, the deposition of Feron Kutsomarkos is in fact scheduled for late January.
 2
   Defendant Kutsomarkos is located in Michigan, and it is unclear how she is going to participate
 in the proceedings without a local attorney.
                                                  5
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 6 of 8 PageID 6251



 undersigned counsel has given ten (10) days’ notice to the parties and/or client affected thereby,

 and to opposing counsel.” Dkt. 208 at 3. That is false. Mr. Dixit informed opposing counsel of

 his withdrawal one day before filing his Motion to Withdraw. Mr. Dixit’s communication is

 attached as Exhibit A. Mr. Dixit’s Motion cannot be granted based on a falsified Certificate.

        D.       Motion to Stay and Extend All Deadlines for Thirty-Days Should Be Denied.

        In addition to withdrawal, the Motion requests “30 days from the date of the order on this

 motion to find new counsel for Kutsomarkos; as such, the Defendants request a stay and extension

 of all deadlines for 30 days from the date of the order on this Motion.” The Motion is clear that

 the only basis for the request to further delay the case is so Kutsomarkos can find new counsel.

 However, the Motion itself admits that Kutsomarkos “is inclined to proceed pro se.” Dkt. 208 at

 ¶ 6. During the November 8, 2019 meet and confer, Mr. Dixit repeated that Kutsomarkos will

 proceed pro se. See See Dkt. 212 at ¶ 12. Since Kutsomarkos will not be seeking new counsel,

 there is no basis for granting a further 30-day delay to all deadlines.

 II.    CONCLUSION

        For the forgoing reasons, HPS requests that the Motion be denied. Moreover, HPS requests

 that Mr. Shyamie Dixit not be permitted to refile his Motion until the following conditions are met:

             •   The investigation into his clients’ spoliation of Kutsomarkos’s HPS laptop is

                 resolved.

             •   Mr. Dixit certifies to the court that he will not provide advice or act as counsel to

                 any Defendants’ in this or any related matter.

             •   He provides 10 days’ notice of his withdrawal pursuant to M.D. Fla. L.R. 2.03.

             •   Mr. Dixit be subject to this Court’s jurisdiction, and any fees assessed attributable

                 to his litigation conduct to date, until the case is fully resolved.


                                                    6
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 7 of 8 PageID 6252




 Dated: November 15, 2019                 Respectfully Submitted,

                                          /s/ Andrew J. Avsec
                                          Alejandro J. Fernandez (FBN: 32221)
                                          Stephen J. Leahu (FBN: 0054037)
                                          BRINKS GILSON & LIONE
                                          SunTrust Financial Centre, Suite 3500
                                          401 E. Jackson Street
                                          Tampa, FL 33602
                                          afernandez@brinksgilson.com
                                          sleahu@brinksgilson.com
                                          Telephone: (813) 275-5020
                                          Facsimile: (813) 275-5021

                                          Andrew J. Avsec
                                          (IL ARDC No. 6292313)
                                          Admitted Pro Hac Vice
                                          William H. Frankel
                                          (IL ARDC No. 3127933)
                                          Admitted Pro Hac Vice
                                          BRINKS GILSON & LIONE
                                          NBC Tower, Suite 3600
                                          455 N. Cityfront Plaza Drive
                                          Chicago, Illinois 60611
                                          aavsec@brinksgilson.com
                                          wfrankel@brinksgilson.com
                                          Telephone: (312) 321-4200
                                          Facsimile: (312) 321-4299

                                          Evi T. Christou (D.C. Bar No.1600066)
                                          Admitted Pro Hac Vice
                                          echristou@brinksgilson.com
                                          BRINKS GILSON & LIONE, P.C.
                                          1775 Pennsylvania Avenue, NW
                                          Suite 900
                                          Washington, DC 20006
                                          Telephone No. (202) 296-6923
                                          Facsimile No. (202) 296-8701

                                          Attorneys for Plaintiff
                                          HealthPlan Services, Inc.

                                      7
Case 8:18-cv-02608-SDM-AAS Document 217 Filed 11/15/19 Page 8 of 8 PageID 6253



                                     CERTIFICATE OF SERVICE

        I HEREBY certify that on November 15, 2019, I electronically filed the foregoing

 document with the Clerk of the Court CM/ECF, which will send notification of this filing to all

 counsel of record in this action.

                                                     /s/ Evi T. Christou




                                                 8
